NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0549-19

K.P., on behalf of minor
child, I.M.,

          Petitioner-Appellant,

v.

BOARD OF EDUCATION OF
THE TOWNSHIP OF SADDLE
BROOK, BERGEN COUNTY
AND DANIELLE SHANLEY,
SUPERINTENDENT,

     Respondents-Respondents.
___________________________

                   Submitted February 22, 2021 – Decided March 11, 2021

                   Before Judges Currier and DeAlmeida.

                   On appeal from the New Jersey Commissioner of
                   Education, Docket No. 17-1/19.

                   K.P., appellant pro se.

                   Machado Law Group, attorneys for respondent
                   Township of Saddle Brook, Bergen County and
                   Danielle Shanley, Superintendent (Jessika Kleen, on
                   the brief).
            Gurbir S. Grewal, Attorney General, attorney for
            respondent Commissioner of Education (Michal
            Czarnecki, Deputy Attorney General, on the statement
            in lieu of brief).

PER CURIAM

            The parties have advised the court this matter has been amicably

resolved and have stipulated to the dismissal of this appeal. Accordingly, the

appeal is dismissed with prejudice and without costs.




                                                                        A-0549-19
                                       2